 

Binding Memorandum of Understanding

Entered into and between

 

WPP Energy GmbH,

 

BioPower Operations Corporation

 

And

 

China Energy Partners

 

This Binding Memorandum of Understanding (“MOU”) is made and entered into as of
April 2, 2019, (the “Effective Date”), by and between:

 

WPP Energy GmbH, a Swiss Corporation, whose registered office is Rue des Bains
35, Geneva 1205. Switzerland (“WPP”);

 

BioPower Operations Corporation, a Nevada corporation, whose registered office
is 2215-B, Renaissance Drive, Las Vegas, Nevada 89119 (“BIO”); and

 

China Energy Partners, a Florida Limited Liability Company, whose registered
office is 21200 NE 38 Ave Apt 1602 Aventura, Fl. 33160 (“CEP”).

 

WPP, BIO and CEP may be referred to herein individually as a “Party” and
collectively as the “Parties.”

 

WITNESSETH THAT:

 

WHEREAS, the Parties desire to enter into this MOU to set forth the terms and
conditions pursuant to which the Parties will undertake certain transactions as
set forth herein (the “Transactions”), and subject to the terms and conditions
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.AGREEMENT. At the closing of the Transactions (the “Closing”), the Parties
shall undertake the following actions:

 

  1.1. BIO will issue and sell to WPP a number of shares of common stock, par
value $0.0001 per share of BIO (the “Common Stock”) constituting 90% of the
issued and outstanding shares of Common Stock following such issuance, in
exchange for the payment to BIO of Five Million US Dollars ($5,000,000.00) and
the contribution to BIO of the WPP Mobile Waste Plant Technology and business,
as described below (the “WPP Share Issuance”). The Parties acknowledge and agree
that there are currently approximately 34 million shares of common stock issued
and outstanding, and therefore WPP will be issued approximately 306 million
shares of Common Stock in the WPP Share Issuance. Consummation of the WPP Share
Issuance shall require an amendment of the Articles of Incorporation of BIO to
increase the number of authorized shares and following the Effective Date the
Parties shall undertake such actions as reasonably required to effect such an
amendment. Notwithstanding the foregoing, in the event that the Closing does not
occur within 120 days of the Effective Date due to a failure by WPP to raise the
funds required to pay for the shares of Common Stock in the WPP Share Issuance,
and provided that WPP has as of such date complied with all of its other
obligations hereunder, then BIO shall provide WPP with an additional 59 days to
raise such funds, and if WPP does so raise such funds, the Closing shall
thereafter occur, provided that in such case the WPP Issuance shall be for a
number of shares of Common Stock constituting 85% of the issued and outstanding
shares of Common Stock following such issuance, instead of 90% of the issued and
outstanding shares of Common Stock following such issuance, and the purchase
price payable shall remain as set forth above.

 

 1 

   

 

  1.2. WPP shall repay the holders of the promissory notes of BIO (the
Noteholders”) such amounts as required to repay such promissory notes, which is
expected to be approximately $1,250,000 to $1,500,000. WPP shall purchase from
CEP the preferred share of BIO owned by CEP, which is convertible into 51% of
the voting rights of BIO for a payment of $5,000,000 less amounts paid to the
Noteholders.         1.3. Within 6 months of the Closing, BIO shall commence a
tender offer to acquire all of the shares of Common Stock then issued and
outstanding at a price of $0.15 per share (the “Tender Offer”). The funds for
the completion of the Tender Offer shall be the $5,000,000 paid by WPP in
exchange for WPP Share Issuance, which amount shall be deposited into escrow at
the Closing with an escrow agent reasonably acceptable to the Parties. In the
event that the Tender Offer is not commenced within 6 months of the Closing, the
$5,000,000 shall be utilized to pay for all outstanding payables and liabilities
of BIO and the balance, if any, shall thereafter be released to BIO to be used
as working capital. WPP, CEP and Robert Kohn shall not tender their shares of
Common Stock in the Tender Offer.         1.4. WPP is the owner of a disruptive
technology that converts waste into renewable gas and can be further converted
into electricity through a gas turbine in the WPP Mobile Waste Container Plant
(the “WPP Mobile Waste Plant Technology”) for which WPP will grant to BIO an
exclusive, worldwide, 99-year license at the Closing. BIO will derive revenue
from multiple revenue streams, as follows:

 

  1.4.1. Licensing to Municipalities; Government Agencies; Landfill owners;
Developers; Waste Haulers; Trash Transfer Stations; Corporations, Institutions  
      1.4.2. Sale of Containers         1.4.3. Joint Ventures – Developers,
Corporations, Institutions         1.4.4. Ongoing revenues from the sale of
electricity         1.4.5. Ongoing revenues from the sale of renewable fuels.

 

  1.5. The Parties acknowledge that BIO is a U.S. public company that is not
current in its filings with the Securities and Exchange Commission.

 

 2 

   

 

2. STATUS OF MOU AND ADDITIONAL AGREEMENTS:

 

  2.1. This MOU is a binding agreement between the Parties. Following the
Effective Date, the Parties shall negotiate in good faith towards the execution
of a definitive agreement with respect to the Transactions, which shall reflect
the terms and conditions herein (the “Definitive Agreement”).         2.2.
Subject to the terms and conditions herein and in the Definitive Agreement, the
Closing shall occur within 120 days of the Effective Date, subject to extension
for an additional 59 days pursuant to the provisions of Section 1.1.        
2.3. The Closing shall be contingent on the execution and delivery of the
Definitive Agreement, and thereafter on BIO obtaining any required vote of its
shareholders, and such other customary closing conditions as agreed to by the
Parties in the Definitive Agreement.         2.4. Once the Definitive Agreement
is executed, such Definitive Agreement will govern the relationship between the
Parties in respect of the subjects dealt with in such Definitive Agreement and
this MOU shall be of no further force or effect.         2.5. Prior to the
Closing, WPP will provide a corporate resolution approving the sale.        
2.6. WPP and BIO will agree on a mutually satisfactory indemnification in the
Definitive Agreement.         2.7. Other than as may be required by applicable
law, no Party shall make any public announcements of their intent without the
express written mutual consent and approval by each party’s counsel. Any
information about a Party disclosed to another Party, which information could
reasonably be expected to be confidential information of the disclosing Party,
shall not be disclosed unless it becomes public information through no fault of
the receiving Party, unless otherwise required by applicable law.

 

3. ADDITIONAL WPP OBLIGATIONS.

 

  3.1. Following the Effective Date, WPP will reserve 2,500,000 WPP tokens1 in
BIO’s wallet for the expenses to pay approximately $250,000 for all initial
expenses related to legal, accounting, transfer fees, and other public company
costs for BIO to get current in its SEC Filings. WPP can elect to pay some or
all expenses, using BIO WPP Tokens, which WPP will assist BIO to cash in to pay
for the approximate $250,000 expenses above.

 



 

 

1 WPP will be responsible for assisting BIO to sell the Tokens for cash to pay
the expenses.

 

 3 

   

 



3.2.Following the Effective Date, WPP will reimburse BIO for all its operating
expenses, and will also reimburse BIO for all of its legal expenses, including,
without limitation, the costs of its legal counsel related to BIO’s operations
following the Effective Date, this MOU and/or the Definitive Agreement and the
negotiation of the same. Notwithstanding the foregoing, in the event that BIO
requests, WPP shall pay directly to a provider who provides goods or services to
BIO, including, without limitation, BIO’s legal counsel, all such costs as are
invoiced to BIO for such goods or services, with such amounts to be paid
pursuant to the terms and conditions of the invoices therefore. Any such
third-party providing goods or services to BIO is an intended third-party
beneficiary of this MOU and shall be entitled to enforce the provisions of this
Section 3.2 as though a party hereto and a “Party” for all purposes of this MOU.

 

3.3.Following the Closing, WPP will apply for D&O insurance as soon as possible
and obtain insurance.

 

4.ADDITIONAL BIO OBLIGATIONS:

 

4.1.At the Closing, BIO will turn over all books and records and operations to
WPP.

 

4.2.Counsel for BIO will provide the first draft of the Definitive Agreement
within two weeks of Effective Date.

 

5.ADDITIONAL PROVISIONS

 

5.1.Each Party represents and warrants that this MOU has been duly executed and
delivered by such Party and constitutes the legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity.

 

5.2.Each Party represents and warrants that there are no brokerage commissions,
finder’s fees or similar fees or commissions payable by any Party in connection
with the Transactions based on any agreement, arrangement or understanding with
the representing Party or any action taken by the representing Party.

 

5.3.Each Party (the “Indemnifying Party” shall indemnify and hold the other
Party and such other Party’s shareholders, members, consultants, financial
advisors, legal counsel, accountants and other agents and service providers or
providers of goods (collectively, the “Indemnified Parties”) against, and agree
to hold each of such Indemnified Parties harmless from and against, and agree to
pay and reimburse each of BioStem Indemnitees for, any and all Losses (as
defined below) incurred or sustained by, or imposed upon, any Indemnified Party
based upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of any of the representations or warranties of the Indemnifying Party
contained in this MOU or any breach or non-fulfilment of any covenant, agreement
or obligation to be performed by such Indemnifying Party pursuant to this MOU.
For purposes herein, “Losses” means losses, damages, liabilities, deficiencies,
actions, judgments, interest, awards, penalties, fines, costs or expenses of
whatever kind, including reasonable attorneys’ fees and the cost of enforcing
any right to indemnification hereunder and the cost of pursuing any insurance
providers; provided, however, that “Losses” shall not include (i) punitive
damages, except in the case of fraud or to the extent actually awarded to a
governmental authority or other third party or (ii) lost profits or
consequential damages, in any case.

 



 4 

   

 

5.4.The Parties agree that irreparable damage would occur in the event that any
of the provisions of this MOU were not performed by them in accordance with the
terms hereof or were otherwise breached and that each Party hereto shall be
entitled to an injunction or injunctions, specific performance and other
equitable relief to prevent breaches of the provisions hereof and to enforce
specifically the terms and provisions hereof, without the proof of actual
damages, in addition to any other remedy to which they are entitled at law or in
equity. Each Party agrees to waive any requirement for the security or posting
of any bond in connection with any such equitable remedy, and agrees that it
will not oppose the granting of an injunction, specific performance or other
equitable relief on the basis that (a) the other Party has an adequate remedy at
law, or (b) an award of specific performance is not an appropriate remedy for
any reason at law or equity.

 

5.5.If this MOU is not terminated sooner or extended by mutual written agreement
of the Parties, this MOU will terminate automatically upon the first to occur of
(i) the Closing, (ii) the execution of the Definitive Agreement and (iii) the
date that is 120 days from the Effective Date (subject to extension for an
additional period of 59 days pursuant to the provisions of 1.1), provided that
no expiration or termination of this MOU shall affect the liability of a Party
for any breach or default hereunder occurring prior to such expiration or
termination.

 

6.Notice / Correspondence contract information: Any notice or other
communication required or permitted under this MOU shall be in writing and shall
be deemed to have been duly given and (i) immediately if served by personal
delivery upon the Party for whom it is intended, (ii) upon receipt of a delivery
confirmation if sent by electronic mail with return receipt requested, or (iii)
three business days after dispatch if sent by certified mail, registered mail or
a nationally recognized overnight carrier, to the Parties at the address as
follows:

 

If to WPP:

 

WPP Energy GmbH

Attention: Rafael Ben Shaya

Rue des Bains 35, Geneva 1205. Switzerland

Email: ceo@wppenergy.com

 



 5 

   

 

If to BIO:

 

BioPower Operations Corporation

Attention: Bonnie Nelson

2215-B, Renaissance Drive

Las Vegas, Nevada 89119

Email: bonnienelson2@gmail.com

 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: Laura Anthony

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: lanthony@anthonypllc.com

 

If to CEP:

 

China Energy Partners

Attn: Robert Kohn and Bonnie Nelson

Via email only:

rkohn7@gmail.com

BONNIENELSON2@gmail.com

nelsonholdings@aol.com

 

7.NON-CIRCUMVENTION

 

In light of the significant effort, time and expense that each Party will incur
in proceeding with due diligence and structuring of the Transactions, from and
after the full execution of this MOU through the first to occur of (1) the
Closing, (2) the execution of the Definitive Agreement, and (3) the termination
or expiration of this MOU pursuant to the terms herein, unless extended by
mutual written agreement of the Parties, no Party will enter into any
discussions, finalize a closing, execute any agreement committing such Party to
a closing regarding, or consider, solicit, or encourage in any way (including by
way of furnishing any non-public information concerning the business,
properties, or assets of such Party), (i) a sale by such Party of its equity
securities or a sale by any of the members of management or by the members of
such Party (or any of their respective affiliates) of their interests in such
Party, or (ii) a merger, consolidation, liquidation, business combination, sale
of all or substantially all of the assets of such Party, or any similar
transaction involving such Party (an “Alternate Transaction”), if such Alternate
Transaction, either as a result of the signing of an agreement related thereto
or if the closing thereof were to occur, would reasonably be expected to
materially and adversely affect the obligations of the Parties hereunder or the
ability of any Party to consummate the Transactions as set forth herein.

 

 6 

   

  

8.CHOICE OF LAW; ETC.

 

8.1.This MOU shall be governed by and construed in accordance in accordance with
the laws of the State of Florida USA, and any disputes arising hereunder will be
adjudicated in federal and state courts located in Palm Beach County, Florida.
By execution and delivery of this MOU, each Party irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid courts, and irrevocably
waives any and all rights such Party may now or hereafter have to object to such
jurisdiction.

 

8.2.EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS MOU OR THE TRANSACTIONS
CONTEMPLATED HEREIN (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.2.

 

8.3.Each of the Parties acknowledge that each has been represented in connection
with the signing of the waiver in Section 8.2 by independent legal counsel
selected by the respective Party and that such Party has discussed the legal
consequences and import of such waiver with legal counsel. Each of the Parties
further acknowledge that each has read and understands the meaning of such
waiver and grants such waiver knowingly, voluntarily, without duress and only
after consideration of the consequences of such waiver with legal counsel.

 

8.4.To the extent any dispute arises between the Parties regarding any of the
subject matter hereof, the prevailing Party in any action or proceeding brought
in connection therewith will be entitled to reasonable attorneys’ fees and court
costs from the losing Party.

 

10. GENERAL

 

10.1HEADINGS. Section headings are not to be considered a part of this MOU and
are not intended to be a full and accurate description of the contents hereof.

 

10.2WAIVER. Waiver by one Party hereto of breach of any provision of this MOU by
the other shall not operate or be construed as a continuing waiver.

 

10.3THIRD-PARTY BENEFICIARIES. This MOU is strictly between the Parties, and,
except as specifically provided herein, no director, officer, stockholder,
employee, agent, independent contractor or any other person or entity shall be
deemed to be a third-party beneficiary of this MOU, provided that the Parties
acknowledge and agree that, as set forth in Section 3.2, any third party
providing goods or services to BIO, and any Indemnified Party as set forth in
Section 5.3, are each an intended third-party beneficiary of this MOU and shall
be entitled to enforce the provisions of this MOU applicable to such parties as
though a party hereto and a “Party” for all purposes of this MOU.

 



 7 

   

 

10.4EXPENSES. WPP will bear all expenses, including legal, accounting and
professional fees, incurred in connection with the Transactions.

 

10.5EFFORTS. Subject to the terms and conditions herein provided, each Party
shall use its commercially reasonable efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this MOU.
Each Party also agrees that it shall use its commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this MOU and the Transactions.

 

10.6NO ASSIGNMENT. No Party shall any of its rights under this MOU or delegate
the performance of any of its duties hereunder, without the prior written
consent of the other Parties.

 

10.7MODIFICATION OR AMENDMENT. No amendment, change or modification to this MOU
shall be valid unless in writing signed by the Parties hereto.

 

10.8ENTIRE UNDERSTANDING. This MOU constitutes the entire understanding and
agreement of the Parties, and any prior agreements, understandings, and
representations either written or oral are hereby terminated and cancelled in
their entirety and are of no further force and effect.

 

10.9COUNTERPARTS. This MOU may be executed in in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument. The execution and delivery of a facsimile or other electronic
transmission of a signature to this MOU shall constitute delivery of an executed
original and shall be binding upon the person whose signature appears on the
transmitted copy.

 

[Signatures appear on following page]

 

 8 

   

 

IN WITNESS WHEREOF, the Parties hereto have caused this MOU to be executed by
their respective officers, hereunto duly authorized, as of the Effective Date.

 

WPP ENERGY GmbH         By:   Name: Rafael Ben Shaya   Title: Chief Executive
Officer         BIOPOWER OPERATIONS CORPORATION         By:   Name: Robert Kohn
  Title: President         China Energy Partners         By:   Name: Robert Kohn
        By:   Name: Bonnie Nelson  

 

 9 

   

 

 



